Citation Nr: 1203715	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  06-06 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased initial disability rating for service-connected chronic right knee strain currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to July 1987.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2010 rating decision of the VA Appeals Management Center (AMC), which granted the Veteran service connection for a right knee disability, claimed as secondary to a service-connected left knee disability, and assigned a 10 percent disability rating, effective August 18, 2009; original jurisdiction resides at the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The record contains a July 11, 2008, letter from the Veteran's representative to the RO indicating that additional evidence was being submitted in support of the Veteran's appeal for "I.U. benefits." The Board observes that a claim for entitlement individual unemployability is not an issue before the Board and the matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the June 2010 rating decision granted the Veteran service connection for a right knee disability, claimed as secondary to the service-connected left knee disability, and assigned a 10 percent disability rating effective August 18, 2009.  In a July 2010 statement, the Veteran expressed his disagreement with that decision.  A statement of the case (SOC) pertaining to this issue had yet to be issued by the RO.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  As such, in November 2010, the Board remanded the Veteran's increased rating claim for the RO to issue a SOC.  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim of entitlement to an increased initial disability rating for the service-connected right knee disability.  Crucially, a review of the record reveals that a SOC has yet to be issued as to the Veteran's increased rating claim.  Accordingly, the Board finds that another remand is required for compliance with its November 2010 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  
  
Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC pertaining to the issue of entitlement to an increased initial disability rating for the service-connected chronic right knee strain.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran files a timely substantive appeal, the case must be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


